DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 11-19 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process:
Claim 1, the product, and claim 11 the process of using the product differ in that A) the process of using the method of claim 11, can be performed with other products including a display, optical polarization rotator, a refractive element and a reflective element or diffusive element, and or optical selector allowing light of one wavelength to pass through while selectively reflecting other polarizations.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 11-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fergason (US 6184969) hereto after referred to as D1 and further in view of Tam (US 16063850) hereto after referred to as D2.

However, D1 fails to expressly disclose a lens is disposed between the image-generating component and the polarization dependent image offset component.
In a related endeavor, D2 teaches a lens (12) is disposed between the image-generating component (11) and the polarization dependent image offset component (13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of D1 with the lens of D2 in the position it was given, for the puropose of better focusing the projection on the optics futher down field.

With regard to claim 2, D1 in view of D2, teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an optical display, (in at least fig. 1, 2 and Col. 14, Ln 54-57), wherein the polarized image output is one of linear and circular polarized (Col. 14, Ln 54-57).

With regard to claim 3, D1 in view of D2, teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches 

With regard to claim 5, D1 in view of D2, teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an optical display, (in at least fig. 1, 2 and Col. 14, Ln 54-57), wherein the image-generating component (2) is synchronized with the image offset component (10).

With regard to claim 6, D1 in view of D2, teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an optical display, (in at least fig. 1, 2 and Col. 14, Ln 54-57), further comprising a polarization rotator (SMD) disposed to accept the polarized image output (2), wherein the polarization dependent image offset component (10) is disposed to accept an output from the polarization rotator (SMD).

With regard to claim 7, D1 in view of D2, teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an optical display, (in at least fig. 1, 2 and Col. 14, Ln 54-57), wherein the polarized image output (3) has an original polarization and propagates through the polarization dependent image offset component (10) at an original angle (fig. 2), wherein the polarization rotator is electrically switchable (col. 9 Ln. 1-4) to selectively alter the polarized image output to have: a first polarization (fig. 2, vertical) that is different than 

With regard to claim 8, D1 in view of D2, teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an optical display, (in at least fig. 1, 2 and Col. 14, Ln 54-57), where the first angle (34) differs in a first direction from the original angle by a substantially equal amount as the second angle (33) differs from the original angle in a second direction that is different from the first direction.

With regard to claim 9, D1 in view of D2, teach all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D2 further teaches an optical display, in at least [0100], wherein the lens comprises an image magnification lens.  

With regard to claim 10, D1 in view of D2, teach all the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an optical display, (in at least fig. 1, 2 and Col. 37, Ln. 1-25), wherein the polarization dependent image offset component comprises an optical axis grating with a thickness of about 1.5 pM.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872